Exhibit 10.5
 
 
 
MEMSIC, INC.
 
AMENDED AND RESTATED
2007 STOCK INCENTIVE PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
Section 1.
General Purpose of the Plan
1
Section 2.
Definitions
1
Section 3.
Administration of Plan; Committee Authority to Select Participants and Determine
Awards.
4
Section 4.
Shares Issuable under the Plan; Mergers; Substitution.
5
Section 5.
Eligibility.
6
Section 6.
Stock Options.
6
Section 7.
Restricted Stock Awards.
8
Section 8.
Restricted Stock Units.
9
Section 9.
Unrestricted Stock Awards.
9
Section 10.
Performance-Based Awards.
9
Section 11.
Stock Appreciation Rights.
10
Section 12.
Termination of Stock Options and Stock Appreciation Rights.
10
Section 13.
Tax Withholding and Notice.
11
Section 14.
Transfer and Leave of Absence.
12
Section 15.
Amendments and Termination.
12
Section 16.
Status of Plan.
13
Section 17.
Change of Control Provisions.
13
Section 18.
General Provisions.
14
Section 19.
Effective Date of Plan.
15
Section 20.
Governing Law.
15



 
 

--------------------------------------------------------------------------------

 
 
MEMSIC, INC.
 
AMENDED AND RESTATED
2007 STOCK INCENTIVE PLAN
 
Section 1.  General Purpose of the Plan
 
The purpose of this MEMSIC, Inc. Amended and Restated 2007 Stock Incentive Plan
(the “Plan”) is to encourage and enable officers and employees of, and other
persons providing services to, MEMSIC, Inc. (the “Company”) and its Affiliates
to acquire a proprietary interest in the Company.  It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
shareholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
 
The 2007 Stock Incentive Plan (the “Original Plan”) as first adopted by the
Company’s Board of Directors on August 22, 2007, and subsequently approved by
the stockholders of the Company on August 29, 2007, is hereby amended and
restated in its entirety as follows:
 
Section 2.  Definitions
 
The following terms shall be defined as set forth below:
 
“Affiliate” means a parent corporation, if any, and each subsidiary corporation
of the Company, as those terms are defined in Section 424 of the Code.
 
“Award” or “Awards”, except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Statutory Stock
Options, Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock
Awards and Stock Appreciation Rights.  Awards shall be evidenced by a written
agreement (which may be in electronic form and may be electronically
acknowledged and accepted by the recipient) containing such terms and conditions
not inconsistent with the provisions of this Plan as the Committee shall
determine.
 
“Board” means the Board of Directors of the Company.
 
“Cause” shall mean, with respect to any Award holder, a determination by the
Company (including the Board) or any Affiliate that the Award holder’s
employment or other relationship with the Company or any such Affiliate should
be terminated as a result of (i) a material breach by the Award holder of any
agreement to which the Award holder and the Company (or any such Affiliate) are
parties, (ii) any act (other than retirement) or omission to act by the Award
holder that may have a material and adverse effect on the business of the
Company, such Affiliate or any other Affiliate or on the Award holder’s ability
to perform services for the Company or any such Affiliate, including, without
limitation, the commission of any crime (other than an ordinary traffic
violation), or (iii) any material misconduct or material neglect of duties by
the Award holder in connection with the business or affairs of the Company or
any such Affiliate.
 
“Change of Control” shall have the meaning set forth in 0.
 
 
 

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.
 
“Committee” shall have the meaning set forth in 0.
 
“Disability” means disability as set forth in Section 22(e)(3) of the Code.
 
“Effective Date” means the date on which the Plan (as amended and restated) is
approved by the shareholders as set forth in 0.
 
“Eligible Person” shall have the meaning set forth in 0.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” on any given date means the closing price per share of the
Stock on such date as reported by NASDAQ or such other registered national
securities exchange on which the Stock is listed; provided, that, if there is no
trading on such date, Fair Market Value shall be deemed to be the closing price
per share on the last preceding date on which the Stock was traded.  If the
Stock is not listed on any registered national securities exchange, the Fair
Market Value of the Stock shall be determined in good faith by the Committee.
 
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
 
“Non-Employee Director” means any director who qualifies as a “non-employee
director” for purposes of Rule 16b-3 of the Exchange Act.
 
“Non-Statutory Stock Option” means any Stock Option that is not an Incentive
Stock Option.
 
“Normal Retirement” means retirement in good standing from active employment
with the Company and its Affiliates in accordance with the retirement policies
of the Company and its Affiliates then in effect.
 
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to 0.
 
“Outside Director” means any director who (i) is not an employee of the Company
or of any “affiliated group,” as such term is defined in Section 1504(a) of the
Code, which includes the Company (an “Affiliated Group Member”), (ii) is not a
former employee of the Company or any Affiliated Group Member who is receiving
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the Company’s or any Affiliated Group Member’s taxable
year, (iii) has not been an officer of the Company or any Affiliated Group
Member and (iv) does not receive remuneration from the Company or any Affiliated
Group Member, either directly or indirectly, in any capacity other than as a
director.  “Outside Director” shall be determined in accordance with Section
162(m) of the Code and the Treasury regulations issued thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Performance-Based Award” means an Award granted pursuant to 0


“Performance Criterion” means any of the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual in connection with a Performance-Based Award and for a given
Performance Cycle.  The Performance Criterion (which shall be applicable to the
organizational level specified by the Committee, including, but not limited to,
the Company or a unit, division, group, or Affiliate of the Company) that will
be used to establish Performance Goals are limited to the following:
(i) earnings before interest, taxes, depreciation and amortization; (ii) net
income (loss) (either before or after interest, taxes, depreciation and/or
amortization); (iii) changes in the market price of the Stock; (iv) cash flow;
(v) funds from operations or similar measure; (vi) sales or revenue;
(vii) acquisitions, strategic transactions, joint ventures, strategic alliances,
spin-offs and divestitures; (viii) operating income (loss); (ix) return on
capital, assets, equity, or investment; (x) total stockholder returns or total
returns to stockholders; (xi) gross or net profit levels; (xii) productivity;
(xiii) expense; (xiv) margins; (xv) operating efficiency; (xvi) customer
satisfaction, acquisition or retention; (xvii) working capital; (xviii) earnings
per share of Stock; (xix) sales of products or services; or (xx) strategic
investments, recapitalizations, restructurings, financings or refinancing, any
of which under the preceding clauses (i) through (xx) may be measured either in
absolute terms or as compared to any incremental increase or as compared to
results of a peer group.


“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criterion will be measured for the purpose
of determining a grantee’s right to and the payment of a Performance-Based
Award.


“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Committee for a Performance Cycle based upon the
Performance Criterion.


“Restricted Stock Award” means an Award granted pursuant to 0.
 
“Restricted Stock Units” means an Award granted pursuant to 0.


“SEC” means the Securities and Exchange Commission or any successor authority.
 
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
 
“Stock” means the common stock, $0.00001 par value per share, of the Company,
subject to adjustments pursuant to 0.
 
“Stock Appreciation Right” means an Award granted pursuant to 0.
 
“Unrestricted Stock Award” means Awards granted pursuant to 0.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.  Administration of Plan; Committee Authority to Select Participants
and Determine Awards.
 
(a)             Committee.  It is intended that the Plan shall be administered
by the Compensation Committee of the Board (the “Committee”), consisting of not
less than two (2) persons each of whom qualifies as an Outside Director and a
Non-Employee Director, but the authority and validity of any act taken or not
taken by the Committee shall not be affected if any person administering the
Plan is not an  Outside Director or a Non-Employee Director.  Except as
specifically reserved to the Board under the terms of the Plan, and subject to
any limitations set forth in the charter of the Committee, the Committee shall
have full and final authority to operate, manage and administer the Plan on
behalf of the Company.
 
(b)             Powers of Committee.  The Committee shall have the power and
authority to grant and modify Awards consistent with the terms of the Plan,
including the power and authority:
 
(i)            to select the persons to whom Awards may from time to time be
granted;
 
(ii)           to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Statutory Stock Options, Restricted Stock,
Restricted Stock Units, Unrestricted Stock, Performance Shares and Stock
Appreciation Rights, or any combination of the foregoing, granted to any one or
more participants;
 
(iii)          to determine the number of shares to be covered by any Award;
 
(iv)          to determine and modify the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and participants, and to
approve the form of written instruments evidencing the Awards and to approve any
agreements modifying the terms and conditions of any Awards; provided, however,
that no such action shall adversely affect rights under any outstanding Award
without the participant’s consent;
 
(v)           to accelerate the exercisability or vesting of all or any portion
of any Award;
 
(vi)          to extend the period in which any outstanding Stock Option or
Stock Appreciation Right may be exercised; and
 
(vii)         to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
 
All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.  No member or former
member of the Committee or the Board shall be liable for any action or
determination made in good faith with respect to this Plan.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.  Shares Issuable under the Plan; Mergers; Substitution.
 
(a)             Shares Issuable.  The maximum number of shares of Stock which
may be issued in respect of Awards (including Stock Appreciation Rights) granted
under the Plan, subject to adjustment as provided in 0 and 0, shall be 2,426,425
shares.  For purposes of this limitation, the shares of Stock underlying any
Awards which are forfeited, cancelled, reacquired by the Company or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
with respect to which Awards may be granted under the Plan.  Shares issued under
the Plan may be authorized but unissued shares or shares reacquired by the
Company.
 
(b)             The maximum number of shares that may be issued pursuant to the
Plan shall be increased on each of November 9, 2011 and November 9, 2012 by an
amount, equal to (i) 300,000 shares of Stock or (ii) such lesser amount, if any,
as is determined by the Board prior to such date.  The provisions of
subparagraphs 4(a) and 4(b) notwithstanding, the maximum number of shares that
may be issued pursuant to the Plan shall in no event exceed 3,000,000, except
that the maximum shall be adjusted as provided in 0.
 
(c)             Limitation on Awards.  In no event may any Plan participant be
granted Awards (including Stock Appreciation Rights) with respect to more than
750,000 shares of Stock in any calendar year. The number of shares of Stock
relating to an Award granted to a Plan participant in a calendar year that is
subsequently forfeited, cancelled or otherwise terminated shall continue to
count toward the foregoing limitation in such calendar year.  In addition, if
the exercise price of an Award is subsequently reduced, the transaction shall be
deemed a cancellation of the original Award and the grant of a new one so that
both transactions shall count toward the maximum shares issuable in the calendar
year of each respective transaction.
 
(d)             Stock Dividends, Mergers, etc.  In the event that after the
Effective Date, the Company effects a stock dividend, stock split or similar
change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in (i) the number and kind of shares of stock or
securities with respect to which Awards may thereafter be granted (including
without limitation the limitations set forth in 0, 0 and 0 above), (ii) the
number and kind of shares remaining subject to outstanding Awards, and (iii) the
exercise or purchase price in respect of such shares.  In the event of any
merger, consolidation, dissolution or liquidation of the Company, the Committee
in its sole discretion may, as to any outstanding Awards, make such substitution
or adjustment in the aggregate number of shares reserved for issuance under the
Plan and in the number and purchase price (if any) of shares subject to such
Awards as it may determine and as may be permitted by the terms of such
transaction, or accelerate, amend or terminate such Awards upon such terms and
conditions as it shall provide (which, in the case of the termination of the
vested portion of any Award, shall require payment or other consideration which
the Committee deems equitable in the circumstances), subject, however, to the
provisions of 0.
 
(e)             Substitute Awards.  The Committee may grant Awards under the
Plan in substitution for stock and stock based awards held by employees of
another corporation who concurrently become employees of the Company or an
Affiliate as the result of a merger or consolidation of the employing
corporation with the Company or an Affiliate or the acquisition by the Company
or an Affiliate of property or stock of the employing corporation.  The
Committee may direct that the substitute awards be granted on such terms and
conditions as the Committee considers appropriate in the circumstances.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 5.  Eligibility.
 
Awards may be granted to officers, directors and employees of, and consultants
and advisers to, the Company or its Affiliates (“Eligible Persons”).
 
  Section 6.  Stock Options.
 
The Committee may grant Stock Options to Eligible Persons.  Any Stock Option
granted under the Plan shall be in such form as the Committee may from time to
time approve.  Stock Options granted under the Plan may be either Incentive
Stock Options (subject to compliance with applicable law) or Non-Statutory Stock
Options.  Unless otherwise so designated, an Option shall be a Non-Statutory
Stock Option.  To the extent that any Option does not qualify as an Incentive
Stock Option, it shall constitute a Non-Statutory Stock Option. No Incentive
Stock Option shall be granted under the Plan after the tenth anniversary of the
Effective Date.  The Committee in its discretion may determine the effective
date of Stock Options, provided, however, that grants of Incentive Stock Options
shall be made only to persons who are, on the effective date of the grant,
employees of the Company or an Affiliate.  Stock Options granted pursuant to
this 0 shall contain such additional terms and conditions, not inconsistent with
the terms of the Plan, as the Committee shall deem desirable.
 
(a)             Exercise Price.  The exercise price per share for the Stock
covered by a Stock Option granted pursuant to this Section 6 shall be determined
by the Committee at the time of grant but shall be not less than one hundred
percent (100%) of Fair Market Value on the date of grant.  If an employee owns
or is deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than ten percent (10%) of the combined voting power of
all classes of stock of the Company or any subsidiary or parent corporation and
an Incentive Stock Option is granted to such employee, the exercise price shall
be not less than one hundred ten percent (110%) of Fair Market Value on the date
of grant.
 
(b)             Option Term.  The term of each Stock Option shall be fixed by
the Committee, but no Incentive Stock Option shall be exercisable more than ten
(10)  years after the date the option is granted.   If an employee owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
more than ten percent (10%) of the combined voting power of all classes of stock
of the Company or any subsidiary or parent corporation and an Incentive Stock
Option is granted to such employee, the term of such Incentive Stock Option
shall be no more than five (5) years from the date of grant.
 
(c)             Exercisability; Rights of a Shareholder.  Stock Options shall
become vested and exercisable at such time or times, whether or not in
installments, as shall be determined by the Committee.  The Committee may at any
time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.
 
(d)             Method of Exercise. Stock Options may be exercised in whole or
in part, by delivering written notice of exercise to the Company, specifying the
number of shares to be purchased.  Payment of the purchase price may be made by
delivery of cash or bank check or other instrument acceptable to the Committee
in an amount equal to the exercise price of such Options, or, to the extent
provided in the applicable agreement setting forth the terms of conditions of
such Option, by one or more of the following methods:
 
 
6

--------------------------------------------------------------------------------

 
 
(i)            by delivery to the Company of shares of Stock of the Company
having a Fair Market Value equal in amount to the aggregate exercise price of
the Options being exercised and not subject to restriction under any Company
incentive plan; or
 
(ii)           if the class of Stock is registered under the Exchange Act at
such time, by delivery to the Company of a properly executed exercise notice
along with irrevocable instructions to a broker to deliver promptly to the
Company cash or a check payable and acceptable to the Company for the purchase
price; provided that in the event that the optionee chooses to pay the purchase
price as so provided, the optionee and the broker shall comply with such
procedures and enter into such agreements of indemnity and other agreements as
the Committee shall prescribe as a condition of such payment procedure
(including, in the case of an optionee who is an executive officer of the
Company, such procedures and agreements as the Committee deems appropriate in
order to avoid any extension of credit in the form of a personal loan to such
officer).  The Company need not act upon such exercise notice until the Company
receives full payment of the exercise price; or
 
(iii)          by reducing the number of Option shares otherwise issuable to the
optionee upon exercise of the Option by a number of shares of Common Stock
having a Fair Market Value on the date of exercise equal to such aggregate
exercise price of the Options being exercised; or
 
(iv)          by any combination of such methods of payment.
 
The delivery of certificates, if any, representing shares of Stock to be
purchased pursuant to the exercise of a Stock Option will be contingent upon
receipt from the Optionee (or a purchaser acting in his stead in accordance with
the provisions of the Stock Option) by the Company of the full purchase price
for such shares and the fulfillment of any other requirements contained in the
Stock Option or imposed by applicable law.
 
(e)             Non-Transferability of Options.  Except as the Committee may
provide with respect to a Non-Statutory Stock Option, no Stock Option shall be
transferable other than by will or by the laws of descent and distribution and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee.
 
(f)             Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its Affiliates become exercisable for the first
time by an optionee during any calendar year shall not exceed $100,000.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 7.  Restricted Stock Awards.
 
(a)             Nature of Restricted Stock Award.  The Committee in its
discretion may grant or sell Restricted Stock Awards to any Eligible Person,
entitling the recipient to acquire, for such purchase price, if any, as may be
determined by the Committee, shares of Stock subject to such restrictions,
conditions and repurchase or forfeiture rights in favor of the Company as the
Committee may determine at the time of grant (“Restricted Stock”), including
continued employment and/or achievement of pre-established performance goals and
objectives.
 
(b)             Acceptance of Award.  A participant who is granted a Restricted
Stock Award shall have no rights with respect to such Award unless the
participant shall have accepted the Award within sixty (60) days (or such
shorter date as the Committee may specify) following the award date by making
payment to the Company of the specified purchase price, if any, of the shares
covered by the Award and by executing and delivering to the Company a written
instrument that sets forth the terms and conditions applicable to the Restricted
Stock in such form as the Committee shall determine.
 
(c)             Rights as a Shareholder.  Upon complying with 0 above, a
participant shall have all the rights of a shareholder with respect to the
Restricted Stock, including voting and dividend rights, subject to
non-transferability restrictions and Company repurchase or forfeiture rights
described in this 0 and subject to such other conditions contained in the
written instrument evidencing the Restricted Stock Award.  Unless the Committee
shall otherwise determine, any certificates evidencing shares of Restricted
Stock shall remain in the possession of the Company until such shares are vested
as provided in 0 below.
 
(d)             Restrictions.  Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the instrument evidencing such Restricted Stock
Award.  In the event of termination of employment of the Award holder by the
Company and its Affiliates for any reason (including death, Disability, Normal
Retirement and for Cause), any shares of Restricted Stock which have not then
vested shall automatically be forfeited to the Company.
 
(e)             Vesting of Restricted Stock.  The Committee at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company’s right of
forfeiture shall lapse.  Subsequent to such date or dates and/or the attainment
of such pre-established performance goals, objectives and other conditions, the
shares on which all restrictions have lapsed shall no longer be Restricted Stock
and shall be deemed “vested.”  The Committee at any time may accelerate such
date or dates and otherwise waive or, subject to 0, amend any conditions of the
Award.
 
(f)             Waiver, Deferral and Reinvestment of Dividends.  The written
instrument evidencing the Restricted Stock Award may require or permit the
immediate payment, waiver, deferral or investment of dividends paid on the
Restricted Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 8.  Restricted Stock Units. 
 
(a)             Nature of Restricted Stock Units.  A Restricted Stock Unit is a
contractual right entitling the holder to receive upon the vesting thereof, one
share of Stock for each Restricted Stock Unit awarded to a grantee. Restricted
Stock Units represent unfunded and unsecured obligations of the Company.  The
Committee shall determine the restrictions and vesting conditions applicable to
each Restricted Stock Unit at the time of grant.  Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives.  At the end of the vesting
period, the Restricted Stock Units, to the extent vested, shall be settled in
the form of shares of Stock.
 
(b)             Acceptance of Award.  A participant who is granted a Restricted
Stock Unit shall have no rights with respect to such Award unless the
participant shall have accepted the Award within sixty (60) days (or such
shorter date as the Committee may specify) following the award date by executing
and delivering to the Company a written instrument that sets forth the terms and
conditions applicable to the Restricted Stock Unit in such form as the Committee
shall determine.
 
(c)             Rights as a Stockholder.  A grantee shall have the rights as a
stockholder only as to shares of Stock acquired by the grantee upon settlement
of Restricted Stock Units.
 
(d)            Termination.  Except as may otherwise be provided by the
Committee either in the Award agreement or, subject to 0 below, in writing after
the Award is issued, a grantee’s right in all Restricted Stock Units that have
not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Affiliates for any reason.
 
Section 9.  Unrestricted Stock Awards. 
 
(a)             Grant or Sale of Unrestricted Stock.  The Committee in its
discretion may grant or sell to any Eligible Person shares of Stock free of any
restrictions under the Plan (“Unrestricted Stock”) at a purchase price
determined by the Committee.  Shares of Unrestricted Stock may be granted or
sold as described in the preceding sentence in respect of past services or other
valid consideration.
 
(b)             Restrictions on Transfers.  The right to receive unrestricted
Stock may not be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution.
 
Section 10.  Performance-Based Awards.
 
(a)             Nature of Performance-Based Awards.  A Performance-Based Award
means any Restricted Stock Award or Restricted Stock Units granted to a Eligible
Person that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and any regulations appurtenant thereto.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)             Performance Goals and Criterion.  With respect to each
Performance-Based Award, the Committee shall select, before the expiration of
the first 90 days of the Performance Cycle in which the Performance-Based Award
is granted (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code) the Performance Criterion for such grant, and the
Performance Goals with respect to each Performance Criterion (including a
threshold level of performance below which no amount will become payable with
respect to such Award). The Committee in its discretion shall determine whether
and to whom Performance-Based Awards shall be made and the Performance Goals
applicable under each such Award, in each case on a specified date or dates or
over any period or periods determined by the Committee.  Each Performance Goal
shall be related to one or more of the Performance Criterion.  The Committee, in
its discretion, may adjust or modify the calculation of Performance Goals for
any Performance Cycle in order to prevent the dilution or enlargement of the
rights of an individual (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event or development, (ii) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or (iii) in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions, provided however, that the
Committee may not exercise such discretion in a manner that would cause the
Performance-Based Award to no longer qualify for the performance-based exemption
under Section 162(m) of the Code
 
Section 11.  Stock Appreciation Rights.
 
(a)             Nature of Stock Appreciation Rights.  The Committee in its
discretion may grant Stock Appreciation Rights to any Eligible Person.  A Stock
Appreciation Right shall entitle the participant upon exercise thereof to
receive from the Company, upon written request to the Company at its principal
offices (the “Request”), a number of shares of Stock or may provide for cash
payment or combination of shares and cash having an aggregate Fair Market Value
equal to the product of (a) the excess of Fair Market Value, on the date of such
Request, over the exercise price per share of Stock specified in such Stock
Appreciation Right (which exercise price shall be not less than one hundred
percent (100%) of Fair Market Value on the date of grant), multiplied by (b) the
number of shares of Stock for which such Stock Appreciation Right shall be
exercised.  The Committee shall determine the restrictions and vesting
conditions applicable to each Stock Appreciation Right, but no Stock
Appreciation Right shall be exercisable more than ten (10) years after the date
the Stock Appreciation Right is granted.  Conditions may be based on continuing
employment (or other service relationship) and/or achievement of pre-established
performance goals and objectives.
 
(b)             Acceptance of Award.  A participant who is granted a Stock
Appreciation Right shall have no rights with respect to such Award unless the
participant shall have accepted the Award within sixty (60) days (or such
shorter date as the Committee may specify) following the award date by executing
and delivering to the Company a written instrument that sets forth the terms and
conditions applicable to the Award in such form as the Committee shall
determine.
 
Section 12.  Termination of Stock Options and Stock Appreciation Rights.
 
(a)             Incentive Stock Options:
 
(i)           Termination by Death or by Reason of Disability.  If any
participant’s employment by the Company and its Affiliates terminates by reason
of death, any Incentive Stock Option owned by such participant may thereafter be
exercised to the extent exercisable at the date of death, by the legal
representative or legatee of the participant, for a period of one hundred eighty
(180) days from the date of death, or until the expiration of the stated term of
the Incentive Stock Option, if earlier.  Any Incentive Stock Option held by a
participant whose employment by the Company and its Affiliates has terminated by
reason of Disability, as determined by the Committee in its sole discretion, may
thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of one hundred eighty (180) days from the date of such
termination of employment, or until the expiration of the stated term of the
Incentive Stock Option, if earlier.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii)           Termination by Reason of Normal Retirement.  Any Incentive Stock
Option held by a participant whose employment by the Company and its Affiliates
has terminated by reason of Normal Retirement, as determined by the Committee in
its sole disceretion, may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of ninety (90) days
from the date of such termination of employment, or until the expiration of the
stated term of the Incentive Stock Option, if earlier.
 
(iii)          Termination for Cause.  If any participant’s employment by the
Company and its Affiliates has been terminated for Cause, as determined by the
Committee in its sole discretion, any Incentive Stock Option held by such
participant shall immediately terminate and be of no further force and effect.
 
(iv)          Other Termination.  Unless otherwise determined by the Committee,
if a participant’s employment by the Company and its Affiliates terminates for
any reason other than death, Disability, Normal Retirement or for Cause, any
Incentive Stock Option held by such participant may thereafter be exercised, to
the extent it was exercisable on the date of termination of employment, for
thirty (30) days from the date of termination of employment or until the
expiration of the stated term of the Incentive Stock Option, if earlier.
 
(b)             Non-Statutory Stock Options and Stock Appreciation Rights.  Any
Non-Statutory Stock Option or Stock Appreciation Right granted under the Plan
shall contain such terms and conditions with respect to its termination as the
Committee, in its discretion, may from time to time determine.
 
Section 13.  Tax Withholding and Notice.
 
(a)             Payment by Participant.  Each participant shall, no later than
the date as of which the value of an Award or of any Stock or other amounts
received thereunder first becomes includable in the gross income of the
participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of any Federal,
state, local and/or payroll taxes of any kind required by law to be withheld
with respect to such income.  The Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
 
(b)             Payment in Shares.  A Participant may elect, with the consent of
the Committee, to have such tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to an Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) delivering to the
Company a number of shares of Stock with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due. For purposes of 0 hereof, shares of stock that are withheld by or delivered
to the Company pursuant to this 0 shall not be added back to the shares of Stock
with respect to which Awards may be granted under the Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)             Notice of Disqualifying Disposition.  Each holder of an
Incentive Stock Option shall agree to notify the Company in writing immediately
after making a disqualifying disposition (as defined in Section 421(b) of the
Code) of any Stock purchased upon exercise of an Incentive Stock Option.
 
Section 14.  Transfer and Leave of Absence.
 
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
 
(a)             a transfer to the employment of the Company from an Affiliate or
from the Company to an Affiliate, or from one Affiliate to another;
 
(b)            an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Committee
otherwise so provides in writing; provided, that the vesting date or dates of
any unvested Award held by such employee shall be tolled automatically for the
period of such approved leave of absence, unless otherwise determined by the
Committee.
 
Section 15.  Amendments and Termination.
 
The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent.  Notwithstanding the foregoing, neither the Board nor the Committee
shall have the power or authority to decrease the exercise price of any
outstanding Stock Option or Stock Appreciation Right, whether through amendment,
cancellation and regrant, exchange or any other means, except for changes made
pursuant to 0.
 
This Plan shall terminate as of the tenth anniversary of its Effective
Date.  The Board may terminate this Plan at any earlier time for any reason.  No
Award may be granted after the Plan has been terminated.  No Award granted while
this Plan is in effect shall be adversely altered or impaired by termination of
this Plan, except with the consent of the holder of such Award.  The power of
the Committee to construe and interpret this Plan and the Awards granted prior
to the termination of this Plan shall continue after such termination.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 16.  Status of Plan.
 
With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.
 
Section 17.  Change of Control Provisions.
 
(a)             Upon the occurrence of a Change of Control as defined in this 0,
the Committee may take any one or more of the following actions, as to some or
all outstanding Awards (and need not take the same action as to each such
Award):
 
(i)           provided that, subject to the provisions of clause (iii) below,
after the effective date of such Change of Control, each holder of an
outstanding Stock Option, Restricted Stock Award, Restricted Stock Unit or Stock
Appreciation Right shall be entitled, upon exercise (in the case of any Stock
Option or Stock Appreciation Right) or vesting of such Award, to receive, in
lieu of shares of Stock (or consideration based upon the Fair Market Value of
Stock), shares of such stock or other securities, cash or property (or
consideration based upon shares of such stock or other securities, cash or
property) as the holders of shares of Stock received or have the right to
receive in connection with the Change of Control;
 
(ii)           accelerate, fully or in part, the time for exercise of, and waive
any or all conditions and restrictions on, each unexercised and unexpired Stock
Option, Restricted Stock Award, Restricted Stock Unit and Stock Appreciation
Right, effective upon a date prior or subsequent to the effective date of such
Change of Control, as specified by the Committee;
 
(iii)          provide that each outstanding Stock Option, Restricted Stock
Award, Restricted Stock Unit and Stock Appreciation Right shall be cancelled as
of the effective date of any such Change of Control provided that (x) prior
written notice of such cancellation shall be given to each holder of such an
Award and (y) each holder of such an Award shall have the right to exercise such
Award to the extent that the same is then exercisable or, in full, if the
Committee shall have accelerated the time for exercise of all such unexercised
and unexpired Awards, during the ten (10) day period preceding the effective
date of such Change of Control; or
 
(iv)          arrange for any corporation succeeding to the business and assets
of the Company to issue to the Award holders replacement Awards (which, in the
case of Incentive Stock Options, satisfy, in the determination of the Committee,
the requirements of Section 424 of the Code) on such corporation's stock which
will to the extent possible preserve the value of the outstanding Awards.
 
(b)            “Change of Control” shall mean the occurrence of any one of the
following events:
 
(i)            any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act) becomes, after the Effective Date of this Plan, a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities; or
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)           the consummation of a consolidation or merger (a “Corporate
Transaction”); excluding, however, a Corporate Transaction in which the
stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50% of the voting shares of the
corporation issuing cash or securities in the Corporate Transaction (or of its
ultimate parent corporation, if any); or
 
(iii)          the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
 
Section 18.  General Provisions.
 
(a)             No Distribution; Compliance with Legal Requirements.  The
Committee may require each person acquiring shares pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring
the shares without a view to distribution thereof.  No shares of Stock shall be
issued pursuant to an Award until all applicable securities laws and other legal
and stock exchange requirements have been satisfied.  The Committee may require
the placing of such stop orders and restrictive legends on certificates for
Stock and Awards as it deems appropriate.
 
(b)             Delivery of Stock Certificates.  Delivery of stock certificates
to participants under this Plan, if any, shall be deemed effected for all
purposes when the Company or a stock transfer agent of the Company shall have
delivered such certificates in the United States mail, addressed to the
participant, at the participant’s last known address on file with the Company.
 
(c)             Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, subject to stockholder approval if
such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.  The adoption of the Plan or
grant of any Award under the Plan does not confer upon any employee any right to
continued employment with the Company or any Affiliate.
 
(d)             Lock-Up Agreement.  By accepting any Award, the recipient shall
be deemed to have agreed that, if so requested by the Company or by the
underwriters managing any offering of the securities of the Company that is the
subject of a registration statement filed under the United States Securities Act
of 1933, as amended from time to time (the “Act”), the recipient will not,
without the prior written consent of the Company or such underwriters, as the
case may be, sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares subject to any such Award during
the Lock-up Period, as defined below. The “Lock-Up Period” shall mean a period
of time not to exceed 180 days, plus such additional number of days (not to
exceed 35) as may reasonably be requested to enable the underwriter(s) of such
offering to comply with Rule 2711(f) of the Financial Industry Regulatory
Authority or any amendment or successor thereto from the effective date of the
registration statement under the Act for such offering, or, if greater, such
number of days as shall have been agreed to by each director and executive
officer of the Company in connection with such offering in a substantially
similar lock-up agreement by which each such director and executive officer is
bound. If requested by the Company or such underwriters, the recipient shall
enter into an agreement with such underwriters consistent with the foregoing.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)             Section 409A Awards.  To the extent that any Award is determined
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the Award shall be subject to such additional
rules and requirements as specified by the Administrator from time to time in
order to comply with Section 409A. In this regard, if any amount under a 409A
Award is payable upon a “separation from service” (within the meaning of
Section 409A) to a grantee who is then considered a “specified employee” (within
the meaning of Section 409A), then no such payment shall be made prior to the
date that is the earlier of (i) six months and one day after the grantee’s
separation from service, or (ii) the grantee’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A. Further, the
settlement of any 409A Award may not be accelerated or postponed except to the
extent permitted by Section 409A.
 
Section 19.  Effective Date of Plan.
 
This Plan (as amended and restated) shall become effective upon its approval by
the Company’s stockholders.
 
Section 20.  Governing Law.
 
This Plan shall be governed by, and construed and enforced in accordance with,
the substantive laws of The Commonwealth of Massachusetts without regard to its
principles of conflicts of laws.
 
* * * * *
 
 
15

--------------------------------------------------------------------------------

 


Register of Amendments to the MEMSIC, Inc.
Amended and Restated 2007 Stock Incentive Plan


Date
Section Affected
Change
                 


